DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) and species wherein the agglomeration inhibitor is stearic acid in the reply filed on 3/17/2022 is acknowledged.
Claims 4, 5 and 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “polymerizing at least one polyamide copolymer…” (line 3) and subsequently recites “the copolymer including…” (line 4). The recitation of “the 
Claim 1 further recites “between 1 mol% and 20 mol% adipic acid and hexamethylenediamine monomers…” It is not clear whether the amount of adipic acid and hexamethylenediamine combined must be within the recited range, or, whether each of the recited monomers individually must be included in a mol% within the recited range. For examination purposes, the range has been interpreted as requiring the amount of adipic acid and hexamethylenediamine monomers combined to be within the recited range of 1-20 mol%. Claims 2, 3, 6 and 7 are rejected for the same reasons as set forth for claim 1, in view of their dependence from claim 1. Additionally:
Claim 2 recites a molecule having a formula: C10-25OOH. The formula recited by Applicant does not appear to be a conventional type of chemical formula, such as an empirical formula, molecular formula or condensed formula. A chemical formula conventionally gives the relative numbers/ratio of each type of atom in the compound (i.e., an empirical formula), or, gives the total numbers of each type of atom in a molecule (molecular formula), or, gives the total number of atoms along with information regarding the bonding within the molecule (condensed formula). Given that there are two separated oxygens in the recited formula, it seems applicant may have intended the formula to be a condensed formula. However, at least as evidenced by the fact that Applicant considers stearic acid to be encompassed by the recited formula (see claim 3), the formula recited by Applicant must permit the presence of unrecited atoms, in 17H35CO2H. In other words, stearic acid contains 18 carbon atoms (within the presently claimed range of 17-25) and 2 oxygen atoms (as presently recited). However, stearic acid also has 36 hydrogen atoms, while the recited formula only has 1 hydrogen atom. Given that the formula recited by Applicant is not conventional, one would not know how to interpret the formula or determine what atoms are permitted within the compound, beyond the recited atoms, thereby rendering the scope of the claim unclear. For examination purposes, stearic acid is presumed to be within the scope of claim 2, however, it is not clear what other compounds are encompassed by the formula.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2015/160626) in view of Liu et al (CN 105860058A, included machine translation cited herein).
As to claims 1 and 7, Grant discloses a method comprising polymerizing monomers to form a nylon 6/66 terpolymer [0005], [0007]. Grant fails to specifically teach suitable molar amounts of caprolactam (forming the “6” units) relative to adipic 
For example, Liu teaches that PA6 (nylon-6) has good mechanical performance, but poor notch impact strength and high melting point. Liu teaches that PA66 has good impact resistance and high strength, and that a binary copolymer of PA6 and PA66 (PA6/PA66) has low melting point and flexibility/fluidity. Liu teaches utilizing a ratio of caprolactam to hexamethylenediamine/adipic acid of 6-9:4-1. See page 2 of the translation. Therefore, given Grant’s general disclosure to utilize a copolymer of nylon-6 and nylon-66 [0005], and further given that one having ordinary skill in the art would have understood that the properties of a copolymer generally (including a nylon 6/66 copolymer specifically; see Liu) depend on the relative amounts of each type of comonomer, it would have been obvious to the person having ordinary skill in the art to have prepared Grant’s nylon 6/66 copolymer utilizing any appropriate molar amount of caprolactam monomers relative to the total moles of monomers (i.e., total moles of caprolactam, adipic acid and hexamethylenediamine), including an amount of caprolactam within the presently claimed ranges of 80-99% (which would leave 1-20% adipic acid and hexamethylenediamine) or 80-85% (which would leave 15-20% adipic acid and hexamethylenediamine), in order to achieve the desired balance of properties associated with nylon-6 versus nylon-66.
After polymerizing, Grant discloses transferring the polyamide to an extractor [0027], and introducing water [0030]. Grant teaches that the water can be at temperatures from less than 100 C to 25 C [0031], which overlaps the presently claimed range of 80-140 C. It would have been obvious to the person having ordinary skill in the art to have utilized any temperature within the range disclosed by Grant, including a temperature within the presently claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
The water further includes 0.1 to 3.0 weight percent of a plasticizer [0032]. Grant names several suitable plasticizers, including alcohols and sulfonamides [0033]. Grant fails to specifically teach that the plasticizer inhibits agglomeration. However, the present claims are not limited to any particular degree of agglomeration inhibition, nor any particular conditions under which agglomeration must be inhibited or measured. Therefore, given that the plasticizer disclosed by Grant has functional groups which can interact with the amine and carboxylic end groups of the polyamide copolymer, there is reasonable basis to conclude that Grant discloses a plasticizer which is capable of reducing agglomeration to some degree, under some condition. Therefore, the plasticizer in the method disclosed by Grant corresponds to “an agglomeration inhibitor” as presently recited.

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 6777488) in view of Liu.
As to claims 1 and 7, Araki discloses manufacturing a polyamide resin by condensation polymerization of diamines with dicarboxylic acids and ring opening polymerization of ring lactams (col 3, lines 60-67). Araki names hexamethylene diamine (col 4, line 3), adipic acid (col 4, line 8) and caprolactam (col 4, line 17) among specific examples of monomers, and names 6/66 copolymer nylon as a specific example of a polyamide resin (col 3, lines 52-53), which is a polyamide copolymer from caprolactam, adipic acid, and monomers. 
Araki fails to specifically teach suitable molar amounts of caprolactam (forming the “6” units) relative to adipic acid and hexamethylenediamine (forming the “66” units) in the copolymer. However, the person having ordinary skill in the art would have been motivated to prepare a nylon 6/66 copolymer by utilizing any appropriate ratio of the requisite comonomers in order to achieve the desired properties (i.e., increasing caprolactam to achieve properties more similar to nylon-6, or increasing adipic acid/hexamethylenediamine to achieve properties more similar to nylon-66). 
For example, Liu teaches that PA6 (nylon-6) has good mechanical performance, but poor notch impact strength and high melting point. Liu teaches that PA66 has good impact resistance and high strength, and that a binary copolymer of PA6 and PA66 (PA6/PA66) has low melting point and flexibility/fluidity. Liu teaches utilizing a ratio of caprolactam to hexamethylenediamine/adipic acid of 6-9:4-1. See page 2 of the translation. Therefore, given Araki general disclosure to utilize a copolymer of nylon-6 and nylon-66, and further given that one having ordinary skill in the art would have understood that the properties of a copolymer generally (including a nylon 6/66 copolymer specifically; see Liu) depend on the relative amounts of each type of 
Araki further discloses preparing an aqueous dispersion comprising dispersed polyamide resin particles, basic material, and water (col 2, lines 13-20). Araki teaches that addition of basic material to the aqueous dispersion improves dispersive power (col 2, lines 20-31), and excessive aggregation of the dispersed resin particles is prevented (col 2, lines 32-45). Therefore, given that it prevents aggregation of particles, the basic material disclosed by Araki corresponds to an agglomeration inhibitor as presently recited. 
Araki further teaches that the heating temperature of the aqueous dispersion is 90-220 C (col 5, lines 20-30) which overlaps the presently claimed range of 80-140 C. It would have been obvious to the person having ordinary skill in the art to have prepared the dispersion of Araki at any appropriate temperature within Araki’s range of 90-220 C in order to soften the polyamide while avoiding degradation (col 5, lines 25-28), including a temperature within the presently claimed range of 80-140 C. 
Araki fails to specifically teach that the disclosed agitation of the heated aqueous dispersion of polyamide is a step of “leaching.” However, as evidenced by the instant 
As to claim 6, Araki teaches that the amount of basic material in the aqueous dispersion is particularly favorably 0.6-1.5 mol per mol of end carboxyl groups (col 3, lines 10-13). Araki further teaches a preferred range of 100-2000 mmol carboxyl groups per kg of polyamide resin (col 3, lines 41-44). Araki teaches sodium hydroxide as a preferred basic material (col 4, lines 38-45). 
Utilizing a value of 1 mol sodium hydroxide (NaOH, MW 40 g/mol) per 1 mole of end carboxyl groups, Araki’s preferred range of 100 to 2000 mmol carboxyl groups per kg of polyamide resin corresponds to a range of 0.4 wt% to 8 wt% sodium hydroxide, based on the total weight of the polyamide, which overlaps the presently claimed range of 0.05-2 wt%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
[Example calculation for 100 mmol carboxyl groups per kg polyamide: 
MW of NaOH is 40 g/mol;  1 mol NaOH per 1 mol carboxyl groups = 40 g NaOH per 1 mol (i.e., 1000 mmol) carboxyl groups;
40 g NaOH/1000 mmol carboxyl groups * 100 mmol carboxyl groups/1 kg polyamide = 4 g NaOH/1 kg polyamide; 1 kg polyamide = 1000 g polyamide, therefore:
4 g NaOH in 1000 g polyamide is 0.4 wt% (4/1000) NaOH (agglomeration inhibitor) based on total weight of polyamide.] 

Citation of Pertinent Prior Art
With regard to claims 2 and 3, Araki, cited above, discloses that additives can be included in the aqueous dispersion, including fatty acid salts (col 5, lines 3-4). However, the present claims require the agglomeration inhibitor to have a protonated acid group. given that Araki teaches a fatty acid salt, and given that the aqueous dispersion further contains a basic substance, the examiner is unable to establish that the fatty acid salt in the basic aqueous dispersion disclosed by Araki would have protonated carboxylic acid groups. 
The examiner is unaware of prior art which discloses or suggests a process as recited in claim 1, wherein a polyamide copolymer as recited is leached in an aqueous solution in the presence of stearic acid. However, in view of the rejection under 35 USC 112, the claims are not presently in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.